MONROE, C. J.
Plaintiff sues for the recovery of a certain crane and appurtenances, or, in the alternative, for $1,500, as the value of the same, with interest, and for $50 per month from July 1, 1913, as> the rental value thereof, to which is added a prayer for $1,000 as punitory damages. There was judgment for plaintiff in the sum of $600, from which the litigants on both sides, have appealed. The claim for punitory damages has been abandoned; that for .rental amounted, at the date of the institution of the suit (July 24, 1913), to less than $50, and no evidence was adduced on the trial in its support; from all of which we conclude that this court is without jurisdiction of the appeal.
Agreeably, therefore, to the provisions of Act No. 19 of 1912, it is ordered that this appeal be transferred to the Court of Appeal for the Parish of Orleans; the costs of the appeal to this court to be divided between the litigants in equal proportions.